     Case 3:19-cv-00673-MMD-WGC Document 28 Filed 09/18/20 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6      CLIFFORD WAYNE MILLER,                           Case No. 3:19-cv-00673-MMD-WGC

7                                   Petitioner,                      ORDER
              v.
8

9      STATE OF NEVADA, et al.,

10                              Respondents.

11

12           This habeas matter is before the Court on Petitioner Clifford Wayne Miller’s

13    unopposed second motion for extension of time (ECF No. 27) to file a third amended

14    petition for writ of habeas corpus.

15           When a party moves to extend a deadline before the original time expires and the

16    stated reasons show good cause, the Court may grant the extension. Fed. R. Civ. P. 6(b);

17    LR IA 6-1. Good cause is shown if the deadline cannot reasonably be met despite the

18    diligence of the party seeking the extension. See Coleman v. Quaker Oats Co., 232 F.3d

19    1271, 1294 (9th Cir. 2000).

20           Petitioner’s motion provides a strong showing of good cause why counsel could

21    not meet the current deadline despite her diligence. However, the Court’s warning

22    remains in effect moving forward. 1

23    ///

24    ///

25    ///

26

27           1In
               the order granting Petitioner’s previous request, counsel was advised, “[f]urther
      extensions of time are not likely to be granted absent compelling circumstances and a
28
      strong showing of good cause why the amended pleading could not be filed within the
      extended time allowed despite the exercise of due diligence.” (ECF No. 26.)
     Case 3:19-cv-00673-MMD-WGC Document 28 Filed 09/18/20 Page 2 of 2


1           It is therefore ordered that Petitioner’s motion for extension of time (ECF No. 27)

2     is granted. Petitioner has until November 23, 2020, to file a third amended petition.

3           DATED THIS 18th day of September 2020.

4

5

6                                              MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  2
